Citation Nr: 1747323	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  12-00 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased disability rating for bilateral hearing loss disability, in excess of 0 percent or noncompensable prior to September 30, 2014, and in excess of 10 percent from that date.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).

3.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).

4.  Entitlement to service connection for benign prostatic hyperplasia (BPH), to include as secondary to herbicide exposure.

5.  Entitlement to service connection for swelling of the right lower extremity, to include as secondary to herbicide exposure.

6.  Entitlement to service connection for swelling of the left lower extremity, to include as secondary to herbicide exposure.

7.  Entitlement to service connection for numbness of the right lower extremity, to include as secondary to herbicide exposure.

8.  Entitlement to service connection for numbness of the left lower extremity, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1967 to October 1973.  The record demonstrates that the Veteran served in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) from July 2014, October 2014, March 2015 and December 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.
The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a December 2014 Travel Board hearing.  A transcript of that hearing has been associated with the claims file.

In March 2017 the Board remanded these matters for the RO to schedule the Veteran for a live videoconference Board hearing.  In May 2017, the Veteran requested to cancel the videoconference Board hearing.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704(e) (2016).  

The Board notes that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such the Board has re-characterized the issue of entitlement to service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  The Board has also re-characterized the issues of entitlement to service connection for benign prostatic hyperplasia and numbness and swelling of the right and left lower extremities, claimed as secondary to Agent Orange exposure, as entitlement to service connection for benign prostatic hyperplasia and numbness and swelling of the right and left lower extremities, to include as secondary to herbicide exposure.  See, Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board further notes that an issue styled as "entitlement to an effective date prior to September 30, 2014, for the assignment of a 10 percent evaluation for bilateral hearing loss disability," was also perfected for appeal.  Given however, that this issue is essentially encompassed in the staged rating issue for the service-connected hearing loss disability, it would serve no useful purpose to separately characterize it in terms of an effective date issue.  

This is a paperless appeal located on the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  The Board has reviewed the electronic records maintained in both VBMS and Virtual VA to ensure consideration of the totality of the evidence.

The issues of entitlement to an increased disability rating for bilateral hearing loss disability, evaluated as noncompensable prior to September 30, 2014, and as 10 percent disabling from that date, entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), BPH, and bilateral numbness and swelling of the lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed January 2008 rating decision, the RO denied service connection for an acquired psychiatric disorder, originally claimed as PTSD.

2.  The July 2015 VA PTSD disability benefits questionnaire was not received prior to, nor is it cumulative or redundant of the evidence of record at the time of, the January 2008 rating decision.

3.  The July 2015 VA PTSD disability benefits questionnaire addresses the issue of a current diagnosis of an acquired psychiatric disorder and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 2008 rating decision denying service connection for an acquired psychiatric disorder, originally claimed as PTSD, is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  The evidence received for service connection subsequent to the January 2008 rating decision is new and material to reopen service connection for an acquired psychiatric disorder, originally claimed as PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156 (1), 3.303, 20.1105 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, as to the claim of reopening an acquired psychiatric disorder, to include PTSD, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

New and Material Evidence Law and Analysis

In a January 2008 rating decision, the RO denied the Veteran's claims for service connection for an acquired psychiatric disorder, originally claimed as PTSD.  Following the January 2008 RO denial, the Veteran did not initiate any appeal of the decision.

The Veteran filed his current application to reopen his service connection claim for PTSD, re-characterized by the Board as service connection for an acquired psychiatric disorder, to include PTSD, in May 2015.  In a December 2015 decision, the RO reopened the Veteran's claim for PTSD and denied it on the merits.

Regardless of the RO's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See, Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also, Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the issue before proceeding to adjudicate the underlying merits of the claim.  If the Board finds that no new and material evidence has been provided, that is where the analysis must end. 
Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7105 (c), (d)(3); 38 C.F.R. § 20.1103.  A previously denied claim may be reopened by the submission of new and material evidence.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156.  New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The Veteran was afforded a VA PTSD examination in July 2015.  A diagnosis of unspecified depressive disorder was noted.  The Veteran reported that he served as a door gunner, then an aerial observer, while in Vietnam.  The Veteran further reported sleep problems, two recurring nightmares about Vietnam, irritability, a dislike a crowds, and a preference to sit with his back towards the wall.  The Veteran also reported depression regarding his medical issues.  

The Board finds that July 2015 VA examination containing a current diagnosis of unspecified depressive disorder was not previously submitted to VA before the January 2008 rating decision, and is therefore "new" evidence.  The Board will now turn to a discussion of whether this new evidence is "material."  The Board is aware that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  Moreover, the Court of Appeals for Veterans Claims ("Court") explained this standard is intended to be a low threshold.  Id.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The new evidence received subsequent to the January 2008 rating decision includes a current diagnosis of unspecified depressive disorder.  The Board finds that the additional medical evidence of record constitutes new and material evidence to reopen the claims for entitlement to service connection for an acquired psychiatric disorder.  This new evidence addresses a requirement of service connection that was previously denied; a current diagnosis of a disability.  Therefore, this new evidence is material and the Veteran's claim for an acquired psychiatric disorder, to include PTSD, is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is reopened.


REMAND

Increased Rating for Bilateral Hearing Loss

The Veteran maintains that he is entitled to an earlier effective date for the 10 percent disability rating than September 30, 2015, and also maintains that he is entitled to an increased rating in excess of 10 percent from that date.

VA received a claim for an increased disability rating for the Veteran's bilateral hearing loss on June 25, 2013.  The Veteran submitted an audiogram from Dr. V, dated October 2012, which showed a hearing loss that equated to a 30 percent disability rating, but Dr. V. recommended that the audiogram be rechecked in three months for stability, indicating that, while the puretone thresholds had not changed from a 2011 audiogram, the word discrimination score had declined.  No audiogram showing that the October 2012 audiogram had been rechecked was received.  The Board notes that it is not apparent from the record whether the RO attempted to obtain such document and on remand, should undertake such development.

The Veteran was last evaluated by VA for compensation purposes for his bilateral hearing loss disability in July 2013, and the Veteran submitted a private hearing evaluation from September 2014.  Subsequently, the Veteran, through his representation, asserted in his September 2017 Appellant's Post-Remand Brief that his hearing has worsened.  Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the current nature and severity of his bilateral hearing loss disability.  See, Weggenmann v. Brown, 5 Vet. App. 281 (1993); see also, Snuffer v. Gober, 10 Vet. App. 400 (1997) (a Veteran is entitled to a new examination where there is evidence that the condition may have worsened since the last examination).

The outcome of the claim for an earlier effective date for the grant of a 10 percent disability rating for bilateral hearing loss could be affected by the results of development ordered on remand for the claim for an increased rating for bilateral hearing loss. As such, the Board finds that both claims are inextricably intertwined.  See, Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  

Acquired Psychiatric Disorder

The Veteran maintains that he is entitled to service connection for an acquired psychiatric disorder, to include PTSD.

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See 38 C.F.R. § 19.9 (2016).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (a) (West 2014); 38 C.F.R. § 3.159 (c), (d) (2016).

As discussed above, the Veteran was afforded a VA PTSD examination in July 2015 and a diagnosis of unspecified depressive disorder was noted.  However, no opinion as to the etiology of the Veteran's depression was offered.  In light of the Board's re-characterization of the issue form service connection for PTSD to service connection for an acquired psychiatric disorder, to include PTSD, remand is required.  

BPH and Bilateral Numbness and Swelling of the Lower Extremities

After reviewing the record, it is apparent the Veteran has not received the benefit of a VA examination for his claims for service connection for BPH and bilateral numbness and swelling of the lower extremities.  The Board finds that further development is required prior to adjudicating this claim.

There are no VA medical opinions of record thoroughly addressing the etiology of the Veteran's claimed BPH and bilateral numbness and swelling of the lower extremities.   In light of the foregoing, the Board is of the opinion that a VA medical opinion should be obtained which addresses whether the Veteran has current BPH and bilateral numbness and swelling of the lower extremities which are related to his service.  See 38 C.F.R. § 3.159 (c)(4) (2015) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records from January 2016 to the present.  All records obtained must be associated with the claims file.

2.  The AOJ should undertake appropriate development to obtain all private medical records related to the Veteran's bilateral hearing loss disability from 2012 to the present.  All records obtained must be documented in the claims file.  All efforts to obtain these records must be documented in the claims file.

3.  After, and only after, completion of steps one and two above, arrange for the Veterans to undergo VA examinations with appropriate medical providers to determine the following.:

a.  For the Veteran's bilateral hearing loss disability:

The audiologist examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding the symptoms of his bilateral hearing loss disability to determine its current manifestations and severity.  All necessary tests and studies should be accomplished, and all pertinent symptoms and clinical findings should be reported in detail.

b.  For the Veteran's acquired psychiatric disorder, to include PTSD:

The psychologist or psychiatric examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding his claimed psychiatric disorder.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's Veteran's acquired psychiatric disorder, to include PTSD, had its clinical onset during active service or is aggravated by or otherwise related to any service-connected disease, event, or injury.

c.  For the Veteran's BPH, and bilateral numbness and swelling of the lower extremities:

The medical examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding the above claimed conditions.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's claimed BPH, and bilateral numbness and swelling of the lower extremities had their clinical onset during active service or are aggravated by or otherwise related to any service-connected disease, event, or injury, to include in-service exposure to herbicides.

All opinions provided for each of the disabilities examined must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


